Case 1:21-cr-O0050-HSO-JCG Document 2 Filed 05/25/21 Page 1of1

 

 

 

 

 

 

SOUTHERN DISTRICT OF MISSISSIP?I °
IN THE UNITED STATES DISTRICT COURT FILED
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
SOUTHERN DIVISION MAY 25 2021
ARTHUR JOHNSTON
BY DEPUTY

 

 

 

 

UNITED STATES OF AMERICA

v. criminatno. [1A] CR SU- HS0- ICE

JEREMY HEITH GRAHAM, et al.
ORDER GRANTING MOTION TO SEAL

For the reasons stated in the government’s Motion to Seal, the Court grants the motion.

IT IS HEREBY ORDERED that the file and all documents filed herein including but not
limited to the Indictment and Return be sealed, as well as the Motion and this Order to Seal.

IT IS FURTHER ORDERED that the U.S. Marshals Service and/or the United States
Attorney’s Office shall make copies of the indictment, warrant, and any related documents
available to other federal, state, and local law enforcement agencies who request the same as

needed to facilitate the arrest and detention of the Defendants.

Ph

UNITED STATES MAGISTRATE JUDGE

£4
ORDERED this_&2% ‘ay of May, 2021.

 
